              Case 3:18-cv-05880-EDL Document 31 Filed 07/30/19 Page 1 of 12



     1   ROBERTA STEELE, SBN 188198 (CA)
         MARCIA L. MITCHELL, SBN 18122 (WA)
     2   DEBRA A. SMITH, SBN 147863 (CA)
         U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     3   San Francisco District Office
         450 Golden Gate Ave., 5th Floor West
     4   P.O. Box 36025
         San Francisco, CA 94102
     5   Telephone: (415) 522-3034
         Facsimile: (415) 522-3425
     6   Debra.Smith@eeoc.gov
     7   Attorneys for Plaintiff EEOC
     8   WILLIAM D. WHITEMAN, SBN 100469 (CA)
         LAW OFFICES OF WILLIAM D. WHITEMAN
     9   601 California St., Suite 1300
         San Francisco, CA 94108
    10   Telephone: (415) 989-3300
         Facsimile: (415) 963-4131
    11   wwhiteman@wdwlawoffices.com
    12   Attorneys for Defendant Cooking Round the World, Inc.
    13
                                       UNITED STATES DISTRICT COURT
    14                               NORTHERN DISTRICT OF CALIFORNIA
    15
          U.S. EQUAL EMPLOYMENT OPPORTUNITY                     Case No.: 3:18-cv-05880-EDL
    16    COMMISSION,
    17                                                          _____________
                        Plaintiff,                              [PROPOSED] AMENDED CONSENT
    18                                                          DECREE
                 vs.
    19
          COOKING ROUND THE WORLD, INC.,
    20
                        Defendant.
    21

    22

    23                                           INTRODUCTION
    24          On September 25, 2018, Plaintiff United States Equal Employment Opportunity Commission
    25   (EEOC) filed this action pursuant to the Americans with Disabilities Act of 1990 as amended (ADA)
    26   and Title I of the Civil Rights Act of 1991. Plaintiff alleged that Defendant COOKING ROUND THE
    27   WORLD, INC. (CRW) regarded Charging Party Alexis Le (Le) as disabled by latent tuberculosis (TB)
    28   and failed to provide her work assignments with children.
         .
1
    [PROPOSED] AMENDED
    CONSENT DECREE
                                                            1                                 3:18-cv-05880-EDL
              Case 3:18-cv-05880-EDL Document 31 Filed 07/30/19 Page 2 of 12



     1          To avoid the additional expense, delay, and uncertainty that would result from further litigation
     2   of this lawsuit, the Parties enter into this Consent Decree.
     3          The Court has reviewed the terms of this Consent Decree considering the pleadings, the record
     4   and the applicable law, and now approves this Consent Decree in its entirety.
     5          Therefore, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
     6                                 SECTION I. GENERAL PROVISIONS
     7          1.      This Court has jurisdiction over the subject matter and the Parties to this action. This
     8   Court will retain jurisdiction over this Decree for all purposes until expiration of Defendant’s
     9   obligations as set forth herein.
    10          2.      This Consent Decree constitutes a full resolution of this case, EEOC v. Cooking
    11   Round the World, Case No. 3:18-cv-05880-EDL, U.S. District Court, District of San Francisco, and
    12   all allegations set forth in Plaintiff’s complaint and Ms. Le’s charge of discrimination filed with the
    13   EEOC. The Consent Decree does not, however, resolve any other charges or future charges that
    14   may be pending with the EEOC.
    15          3.      No waiver, modification, or amendment of any provision of this Consent Decree shall
    16   be effective unless made in writing and approved by the Parties to this Decree, and any substantive
    17   change, modification or amendment of any provision of this Consent Decree shall also require
    18   approval by the Court.
    19          4.       This Decree is not an adjudication or finding on the merits of this case and shall not
    20   be construed as an admission by CRW of a violation of the ADA.
    21          5.      This Consent Decree shall become effective upon its entry by the Court.
    22          6.      Each Party shall bear its own costs and attorneys’ fees.
    23                                  SECTION II. INJUNCTIVE RELIEF
    24          1.      CRW and its officers, managers, agents, successors and assigns are enjoined from
    25   unlawfully discriminating against any applicant or employee due to his or her disability or perceived
    26   disability, and failing to gather sufficient scientific or objective medical information to determine
    27   whether a medical condition it perceives to be a disability would prevent the person from working;
    28   from disclosing applicant or employee medical information unless disclosure is necessary to
         .
1
    [PROPOSED] AMENDED
    CONSENT DECREE
                                                               2                                  3:18-cv-05880-EDL
              Case 3:18-cv-05880-EDL Document 31 Filed 07/30/19 Page 3 of 12



     1   implement workplace accommodations; and from commingling medical records with other
     2   employment records.
     3          2.        Defendant will provide prior written notice to any potential purchaser of Defendant’s
     4   business, or a purchaser of all of a portion of Defendant’s assets, and to any other potential
     5   successor, of the EEOC’s lawsuit, the allegations raised in the EEOC’s complaint, and the existence
     6   and contents of this Consent Decree for the two-year duration of the Decree.
     7          3.        To accomplish the objectives of this Consent Decree, CRW shall:
     8          Training.
     9          4.        Within thirty (30) days after the entry of this Consent Decree, CRW’s CEO Mindy
    10   Myers shall review the California Education Code with respect to its treatment of employees,
    11   applicants and school children who may be infected with latent TB. CRW’s CEO must certify under
    12   penalty of perjury that she has complied with this directive within twenty-one (21) days of
    13   completing it.
    14          5.        Within ninety (90) days of entry of this decree, CRW shall provide ADA training to
    15   all CRW current management employees. The training shall include approximately two-hours of
    16   instruction regarding the ADA, including the recordkeeping and confidentiality requirements of the
    17   statute. CRW can utilize a webinar or procure pre-recorded training for this purpose. The
    18   approximation of time for the length of the training is intended to recognize that CRW may not be
    19   able to locate a webinar or pre-recorded training that is exactly two-hours long. CRW shall provide
    20   this training to all new management hires within fifteen (15) days of their hire.
    21                    a. Simultaneous with the ADA training, CRW shall at the same time provide
    22                       instruction to all managers regarding its EEO policies and its internal complaint
    23                       resolution policies and procedures.
    24                    b. CRW shall submit to the EEOC for its review and consideration the ADA training
    25                       materials it selects no more than thirty (30) days before implementation. The
    26                       EEOC will notify CRW within ten (10) days of receipt of these materials if it has
    27                       any concerns about the content. If the Commission does not object to the training
    28                       materials within ten (10) days of its receipt of these documents, then such non-
         .
1
    [PROPOSED] AMENDED
    CONSENT DECREE
                                                               3                                  3:18-cv-05880-EDL
              Case 3:18-cv-05880-EDL Document 31 Filed 07/30/19 Page 4 of 12



     1                      response shall be deemed an acknowledgment that the EEOC does not object to
     2                      the materials.
     3                   c. All persons attending mandatory training pursuant to this Decree shall sign an
     4                      acknowledgment of his or her attendance at the training, the date of the training,
     5                      and his or her position with the company. CRW shall provide a copy of these
     6                      acknowledgements to the EEOC as part of the reporting requirements specified in
     7                      Section V below.
     8           6.      Annually throughout the duration of the Decree CRW will provide ADA training for
     9   its non-management employees during a regularly-scheduled mandatory meeting. The first such
    10   training shall occur no later than December 31, 2019. The second training shall occur no later than
    11   December 31, 2020. The training shall provide an overview of the ADA, including, without
    12   limitation, prohibited practices under the ADA, the statutory definitions of a disability, the
    13   availability of reasonable accommodations, prohibitions against retaliation and prohibitions against
    14   disclosure of confidential medical information. CRW shall provide written materials to supplement
    15   the training.
    16                   a. CRW shall submit to the EEOC for its review and consideration the ADA training
    17                      materials it selects no more than thirty (30) days before the mandatory staff
    18                      meeting. The EEOC will notify CRW within ten (10) days of receipt of these
    19                      materials if it has any concerns about the content. If the Commission does not
    20                      object to the training materials within ten (10) days of its receipt of these
    21                      documents, then such non-response shall be deemed an acknowledgment that the
    22                      EEOC does not object to the materials.
    23                   b. All persons attending mandatory training pursuant to this Decree shall sign an
    24                      acknowledgment of his or her attendance at the training, the date of the training,
    25                      and his or her position with the company. CRW shall provide a copy of these
    26                      acknowledgements to the EEOC as part of the reporting requirements specified in
    27                      Section V below.
    28           7.      CRW shall bear the cost of all training required by the Decree.
         .
1
    [PROPOSED] AMENDED
    CONSENT DECREE
                                                               4                                   3:18-cv-05880-EDL
              Case 3:18-cv-05880-EDL Document 31 Filed 07/30/19 Page 5 of 12



     1                  Policies.
     2          8.      Within ninety (90) days after the entry of this Consent Decree, CRW shall create or
     3   revise existing ADA policies for dissemination to current employees and new hires. The revised
     4   policies shall be disseminated to current employees within ten (10) days of adoption and to newly
     5   hired employees within ten (10) days of their hire. These policies shall, at a minimum:
     6                  a. prohibit discrimination based on a disability or perceived disability;
     7                  b. advise applicants and employees about their right to seek a reasonable
     8                      accommodation under the ADA;
     9                  c. adopt a process for determining whether an applicant or employee with an actual
    10                      or perceived disability is able to perform the essential functions of the position,
    11                      and for responding to requests for reasonable accommodation;
    12                  d. assure employees that CRW will abide by the confidentiality requirements of the
    13                      ADA; and
    14                  e. assure employees that CRW will not retaliate against them for exercising their
    15                      rights under the ADA.
    16          9.      CRW shall submit to the EEOC for its review and consideration its revised policies
    17   upon completion, but no later than ninety (90) days of entry of this Decree. The EEOC will notify
    18   CRW within ten (10) days of receipt of the policies if it has any concerns about the new policies or
    19   proposed revisions. If the Commission does not object to the new policies or proposed revisions
    20   within ten (10) days receipt, then such non-response shall be deemed an acknowledgment that the
    21   EEOC does not object to the new policies or modifications.
    22          10.     Within one hundred twenty (120) days after the entry of this Consent Decree, CRW
    23   shall also adopt a policy and procedures for applicants and employees to use to file an internal
    24   complaint of disability discrimination, including a complaint that CRW is regarding them as having
    25   a disability, and the processes by which CRW will investigate such complaints.
    26                  a. The internal complaint policy shall, at a minimum: (a) identify points of contact
    27                      through which employees can lodge complaints, including their contact
    28                      information; (b) allow complaints to be submitted verbally, without need of the
         .
1
    [PROPOSED] AMENDED
    CONSENT DECREE
                                                               5                                    3:18-cv-05880-EDL
               Case 3:18-cv-05880-EDL Document 31 Filed 07/30/19 Page 6 of 12



     1                   submission of a written statement, and anonymously; (c) state that the
     2                   confidentiality of complainants will be maintained to the extent feasible; (d) state
     3                   that CRW will investigate the complaint; and (e) state that CRW will inform the
     4                   applicant or employee about the results of the investigation.
     5                b. CRW shall implement an investigation procedure to ensure fair and competent
     6                   investigations of internal complaints of discrimination. The procedures shall, at a
     7                   minimum, include: (a) a requirement that CRW will endeavor in good faith to
     8                   begin the investigation of a complaint no later than five (5) business days after the
     9                   receipt of a complaint and complete it within fifteen (15) business days; (b) a
    10                   requirement that appropriate remedial action will be taken upon conclusion of the
    11                   investigation; (c) a requirement that the findings and corrective action will be
    12                   memorialized in writing, including, at a minimum, a summary of the allegations
    13                   of the complaint, copies of all documentary evidence obtained or reviewed; an
    14                   explanation of investigative findings and a description of any corrective action
    15                   taken; and, (d) a requirement that the results of each investigation, including
    16                   remedial or disciplinary action taken, be communicated to the complainant within
    17                   five (5) business days of the conclusion of the investigation.
    18                c. CRW shall submit the complaint policy and procedures to the EEOC upon
    19                   completion, but no later than one hundred twenty (120) days after entry of this
    20                   Decree. The EEOC will notify CRW within ten (10) days of receipt of the policy
    21                   if it has any concerns about the complaint policy and procedures. If the
    22                   Commission does not object to complaint policy and procedures within ten (10)
    23                   days, such non-response shall be deemed an acknowledgment that the EEOC does
    24                   not object to the new policy or modifications.
    25

    26   ///
    27   ///
    28   ///
         .
1
    [PROPOSED] AMENDED
    CONSENT DECREE
                                                           6                                   3:18-cv-05880-EDL
              Case 3:18-cv-05880-EDL Document 31 Filed 07/30/19 Page 7 of 12



     1                            SECTION III. RELIEF TO ALEXIS LE
     2           Monetary Relief.
     3           1.        CRW shall pay Alexis Le $3000.00 (three thousand dollars and no cents) in monetary
     4   relief as full settlement of all claims in this lawsuit and the charge of discrimination she filed with
     5   the EEOC. The monetary relief will be paid in installments. The monetary relief will be
     6   characterized as compensation for emotional distress, pain and suffering. Defendant shall issue an
     7   IRS Form 1099 to Ms. Le for the monetary relief paid.
     8           2.        On the fifth day of the first month following entry of this Consent Decree, CRW shall
     9   issue a check for the first installment of $500.00 (five hundred dollars and no cents).
    10           3.        Beginning on the fifth day of the second month following entry of the Consent
    11   Decree and continuing on the fifth day of every month for a period of five months, CRW shall issue
    12   a check made payable to Alexis Le in the amount of $500.00 (five hundred dollars and no cents)
    13   until the balance of the settlement is paid in full.
    14           4.        All settlement checks shall be sent by certified mail, return receipt requested, to an
    15   address which the EEOC shall provide to CRW and counsel for CRW within five (5) days of entry
    16   of this Decree.
    17           5.        An IRS Form 1099 designating settlement payments as “other income” shall be
    18   issued to Ms. Le. CRW within time frames required by the IRS.
    19           6.        CRW shall send a copy of each settlement check and the IRS Form 1099 to the EEOC
    20   within three (3) days after they are issued via email to the email address listed in Section V, below.
    21           Non-Monetary Relief.
    22           1.        CRW shall provide Alexis Le with a letter of reference within fifteen (15) days of the
    23   entry of this Decree. See Exhibit B. The letter shall be issued on CRW’s letterhead addressed “To
    24   Whom It May Concern” and undated so that Ms. Le is able to make multiple copies of this
    25   recommendation.
    26           2.        CRW shall provide a neutral reference to all prospective employers who contact
    27   CRW about Ms. Le. CRW shall not disclose in any way to the fact that Ms. Le has latent TB or that
    28   she filed a Charge of Discrimination against CRW or was involved in this lawsuit.
         .
1
    [PROPOSED] AMENDED
    CONSENT DECREE
                                                                 7                                   3:18-cv-05880-EDL
               Case 3:18-cv-05880-EDL Document 31 Filed 07/30/19 Page 8 of 12



     1          3.      CRW shall keep a record of any references provided to prospective employers,
     2   including the date the reference was requested, the name of the employer requesting the reference,
     3   the date the reference was given, the person who provided the reference and whether it was provided
     4   in writing or by telephone.
     5                                          SECTION IV. NOTICE
     6          1.       Within thirty (30) days of entry of this Consent Decree, CRW shall post the notice
     7   attached as Exhibit A in its office reflecting the resolution of this lawsuit and summarizing the
     8   injunctive relief provided. Within ten (10) days of posting Exhibit A, CRW will send the EEOC a
     9   certification that the Notice has been posted.
    10                           SECTION V. REPORTING AND COMPLIANCE
    11          1.      Six (6) months after entry of this Consent Decree and every six (6) months thereafter
    12   during the term of the Decree, CRW will submit a report to the EEOC which provides the following
    13   information:
    14                  a. Copies of the acknowledgments from the mandatory training required by Section
    15                      II, paragraphs 2 through 5 above;
    16                  b. Certification that the Notice, Exhibit A, has been posted as required by Section
    17                      IV, above;
    18                  c. A copy of all documentation related to any complaints of disability discrimination
    19                      received during the previous six (6) months and CRW’s investigation and
    20                      resolution of those complaints; and
    21                  d. The identities of any employers who have requested a reference from CRW
    22                      regarding Ms. Le.
    23          2.      CRW shall permit the EEOC to inspect its personnel records upon request, to ensure
    24   compliance with the Decree. The EEOC will not seek inspection more than one time per year.
    25          3.      CRW shall submit a written certification to the EEOC verifying CRW’s compliance
    26   with the terms of the Consent Decree sixty (60) days prior to the expiration of this Consent Decree;
    27   and
    28          4. All documents or information CRW is required to submit to the EEOC under the terms of
         .
1
    [PROPOSED] AMENDED
    CONSENT DECREE
                                                                8                                 3:18-cv-05880-EDL
               Case 3:18-cv-05880-EDL Document 31 Filed 07/30/19 Page 9 of 12



     1   this Consent Decree shall be sent to the EEOC via email to the following email address: eeoc-
     2   sfdo_compliance@eeoc.gov.
     3                SECTION VI. RETENTION OF JURISDICTION AND EXPIRATION
     4                                          OF CONSENT DECREE
     5          This Consent Decree shall terminate two (2) years from the date of entry by the Court, unless
     6   the EEOC petitions this Court for an extension of the Decree because of non-compliance by CRW.
     7   If the EEOC determines that CRW has not complied with the Consent Decree, the EEOC will
     8   provide written notification of the alleged breach and will not petition the Court for enforcement
     9   sooner than thirty (30) days after providing such written notification. The thirty-day (30) period
    10   following written notice shall be used by the parties for good faith efforts to resolve the issue. If the
    11   EEOC petitions the Court and the Court finds CRW to be in substantial violation of the terms of the
    12   Decree, the Court may extend this Consent Decree.
    13          Except for the Court’s retention of jurisdiction solely to enforce this Consent Decree as
    14   provided in the preceding paragraph two (2) years after the entry of this Consent Decree, this lawsuit
    15   will be dismissed with prejudice effective upon the Court’s approval of this Consent Decree.
    16          CRW will be deemed to have complied substantially if the Court has not made any findings
    17   or orders during the term of the Decree that CRW has failed to comply with any of the terms of this
    18   Decree. This Consent Decree will automatically expire without further Court Order.
    19   Dated: July __, 2019                                       /s/ Debra A. Smith
                                                                        Debra A. Smith
    20                                                             Attorney for Plaintiff EEOC
    21
          Dated: July __, 2019                                      /s/ William D. Whiteman
    22                                                                 William D. Whiteman
                                                                    Attorney for Defendant CRW
    23

    24                                LOCAL RULE 5-1(i)(3) ATTESTATION
    25          I, Debra A. Smith, am the ECF User whose ID and password are being used to file the
         foregoing document. In compliance with Local Rule 5-1(i)(3), I hereby attest that William D.
    26   Whiteman concurred in this filing
                                                          By: /s/ Debra A. Smith
    27                                                            Debra A. Smith
    28   ///
         .
1
    [PROPOSED] AMENDED
    CONSENT DECREE
                                                               9                                   3:18-cv-05880-EDL
             Case 3:18-cv-05880-EDL Document 31 Filed 07/30/19 Page 10 of 12



     1                                  ORDER APPROVING CONSENT DECREE
     2          The Court, having considered the foregoing stipulated agreement of the parties, HEREBY
     3   ORDERS THAT the Consent Decree be, and the same hereby is, approved as the final decree of this
     4   Court in full settlement of this action. This lawsuit is hereby dismissed with prejudice and without
     5   costs or attorneys’ fees. The Court retains jurisdiction of this matter for purposes of enforcing the
     6   Consent Decree approved herein.
     7   IT IS SO ORDERED:
     8

     9
         Executed this 30th
                       ___day of July 2019.
    10                                                                                               ____
                                                       HON. ELIZABETH D. LAPORTE
    11
                                                       United States District Court
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
         .
1
    [PROPOSED] AMENDED
    CONSENT DECREE
                                                              10                                  3:18-cv-05880-EDL
             Case 3:18-cv-05880-EDL Document 31 Filed 07/30/19 Page 11 of 12



                                                 EXHIBIT A
     1
                                         NOTICE TO ALL EMPLOYEES
     2
                 This Notice is being posted pursuant to a Consent Decree entered by the federal court in
     3   EEOC v. Cooking Round the World, Inc., Case No.: 3:18-cv-05880-EDL, resolving a lawsuit filed
         by the U.S. Equal Employment Opportunity Commission (EEOC) against Cooking Round the
     4   World, Inc. (CRW) (Defendant). The EEOC is the federal agency responsible for enforcing laws
         against discrimination in employment.
     5

     6            Title I of the Americans with Disabilities Act of 1990, as amended (ADA), covers
         individuals who have a physical or mental impairment that substantially limits one or more major
     7   life activities, who have a record of such impairment, or who are regarded as having such
         impairment. The ADA prohibits discrimination against individuals with disabilities in all
     8   employment practices, including job application procedures, post-offer and other employment-
     9   related medical evaluations, hiring, firing, advancement, compensation, training, and other terms,
         conditions, and privileges of employment. The ADA also requires employers to provide reasonable
    10   accommodations that enable people with disabilities to perform their jobs. The ADA also requires
         employees to maintain the confidentiality of its employee’s medical records and to keep such
    11   medical records separate and apart from the employee’s other personnel documents. The ADA
         further prohibits retaliation against employees or applicants who avail themselves of the rights
    12   provided by the ADA by engaging in protected activities such as filing a charge of discrimination
    13   and/or testifying or participating in an investigation conducted by the EEOC.

    14           To resolve this case, Defendant and the EEOC have entered into a Consent Decree through
         which Defendant has agreed to comply with the ADA in all respects, and specifically by not
    15   discriminating against any applicant or employee due to his or her disability or perceived disability
         and by failing to gather sufficient scientific or objective medical information to determine whether a
    16   medical condition it perceived to be a disability would prevent the person from performing the
    17   essential functions of his or her position. Defendant also agreed that it will not take any adverse
         employment actions against applicants or employees for requesting a reasonable accommodation.
    18   As part of the terms of the Consent Decree, Defendant also will modify its employment policies, and
         will provide training to managerial and non-managerial employees regarding the ADA.
    19
                 If you have a complaint of employment discrimination or questions regarding laws
    20
         prohibiting employment discrimination, you may seek assistance from the EEOC’s Oakland Local
    21   Office at 1301 Clay Street, Suite 1170N, Oakland, CA 94612-5217 or by calling (510) 637-3230.
         General information about the EEOC and the laws enforced by the EEOC may be obtained on the
    22   Internet at www.eeoc.gov or by calling 1-800-669-4000 (TDD 1-800-669-6820).

    23

    24

    25   [Name of posting official]

    26
         Date Posted:
    27

    28
         .
1
    [PROPOSED] AMENDED
    CONSENT DECREE
                                                             11                                 3:18-cv-05880-EDL
    Case 3:18-cv-05880-EDL Document 31 Filed 07/30/19 Page 12 of 12


                                        CRW LETTERHEAD


To Whom It May Concern:
       I am writing as a reference on behalf of Alexis Le.

       I own and direct a cooking and cultural education company where we teach children about

countries around the world using food as the conduit to get there. We train and hire teachers who

open new understandings for children about cultures and the world, differences, and commonalities.

It is a truly beautiful thing when a teacher can inspire children and they leave a class with a

broadened pallet and desire to see the world. Ms. Le was such a teacher!

       Ms. Le worked for me both as a Lead Chef Educator as well as an assistant for more than

three months. She taught curriculum in Spanish and English. She led eight-hour camp programs.

She also worked our birthday parties and staffed camp fairs recruiting enrollment. In every role, Ms.

Le surpassed expectations. She is someone whose word can be counted on. She lives honestly and

always came through, on time and committed. She easily changed roles as she is flexible and

undaunted.

       The Cooking Round the World Program often attracts children with challenges. Numerous

times Ms. Le taught children with learning or behavior issues. She capably integrated these children
with challenges into the educational framework, allowing them to learn at the level of their ability.

Her talent for blending abled and disabled learners into the same learning structure was most
notable.

       The role of Chef Educator required Ms. Le to shop, study the curriculum, prepare the room,

teach, deal with classroom management issues, and clean up spotlessly. Ms. Le was able to handle

each of these duties with aplomb. She was careful in her tasks and organized.

       Sincerely,



       Mindy Myers
